Citation Nr: 1646654	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  10-40 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric condition, to include depression and posttraumatic stress disorder (PTSD). 

2.  Whether new and material evidence has been received to reopen a claim for service connection for migraine headaches.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from August 1979 to September 1982.

This appeal comes to the Board of Veterans' Appeals (Board) from September 2009 and November 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran was scheduled for a hearing before a member of the Board in August 2012.  He failed to appear at the hearing, did not request postponement, and has not shown good cause for failure to appear.  Therefore, the case is processed as if the request for a hearing had been withdrawn.  See 38 C.F.R. § 20.702(d) (2014).   

In evaluating this case, the Board has reviewed the physical claims file, as well as both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to ensure a total review of the evidence

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that service connection for an acquired psychiatric disorder to include depression and PTSD is warranted as a result of in-service personal assault when he was jumped by other soldiers and was knocked unconscious, as well as when he was struck by a door in the head.  

The Veteran underwent a VA mental health examination in November 2007 but the VA examiner did not provide an opinion with respect to the etiology of the mixed depressive-anxiety disorder as diagnosed by the VA examination.  The Veteran underwent a VA PTSD examination in March 2012.  The March 2012 VA examination report shows that the VA examiner noted that he could not render a diagnosis of PTSD or provide an opinion with respect to etiology without resorting to speculation because of the Veteran's "clouded consciousness and unreliability."  Pursuant to the Board's August 2015 Remand, the Veteran underwent an additional VA examination in November 2015, and the examiner diagnosed the Veteran with cocaine use disorder, cannabis use disorder and alcohol use disorder all in remission.  The examiner indicated that the criteria for PTSD had not been met.  It was noted that MMPI-2 testing raised questions regarding the Veteran's credibility.  The examiner found that while the Veteran's stressors met the Criterion A for PTSD if they occurred as he described, she expressed concerns with the Veteran's credibility and the credibility of his stressors.  The Board finds that additional comment from the VA examiner is necessary prior to the adjudication of the Veteran's claim. 

With respect to the issue of reopening the claim for service connection for migraine headaches, as noted in the prior Remand, the May 2010 VA examination report shows an opinion that mental health problems are a major contributor to the Veteran's migraine headaches.  Therefore, the Board finds that the issue of reopening of service connection for migraine headaches is inextricably intertwined with the claim for service connection for an acquired psychiatric disorder, to include depression and PTSD because a grant of the latter service connection claim could significantly change the adjudication of the issue of reopening of service connection for migraine headaches.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Consideration of the issue of reopening service connection for migraine headaches must, therefore, be deferred until the intertwined issue is either resolved or is prepared for appellate consideration.  See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together). 

Accordingly, the case is REMANDED for the following action:

1.  Return the December 2015 VA examination report to the examiner (or another examiner if unavailable) for additional comments pertaining to the prior opinion rendered.  In light of the November 2007 VA examination report in which the VA examiner provided a diagnosis of mixed depressive-anxiety disorder, and given the findings contained in the March 2012 VA examination report and December 2015 VA examination report and other medical evidence of record, please comment on the following:  (1) whether the November 2007 diagnosis of mixed depressive-anxiety disorder is a misdiagnosis, and if yes, identify the correct diagnosis; and (2) whether it is at least as likely as not (50 percent or greater probability) that any diagnosis of mixed depressive-anxiety disorder is etiologically related to the Veteran's service.  Please explain why. 

2.  Then, readjudicate the appeal.  If any of the issues remain denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




